Exhibit China Carbon Reduces $4M Intercompany Contribution andReports 10Q Results for three and six months ended June 30, 2009 NEW YORK, August 20, 2009 (GLOBE NEWSWIRE) China Carbon Graphite Group, Inc. (OTCBB: CHGI), one of China's largest producers and wholesale suppliers of fine grain and high purity graphite, announced that it received the government’s approval to reduce the registered capital of its subsidiary from $4,000,000 to $100,000, which reduces the Company’s obligation to make a capital contribution to its subsidiary from $4,000,000 to $100,000. The Company intends to fund the $100,000 obligation within 10 days.Upon payment of the $100,000, all outstanding obligations between the Company’s subsidiaries will be satisfied. Cash Reserves As of June 30, 2009, the Company reported cash reserves totaling $6.3 millionand shareholder equity of $36,676,000 resulting in a book value of $2.61 per share. The cash balance will be used for working capital along with the purchase of new machinery and equipment as well as upgrading the baking process in order to double the company’s production capacity from 15,000 tons to 30,000 tons annually. Future Acquisitions "While the economic slowdown has made for challenging times for many carbon graphite companies, it is also creating numerous opportunities to acquire quality assets with excellent growth potential at attractive valuations. We are aggressively pursuing acquisition opportunities in the carbon graphite industry and the specialty metals industry." Results of Operations Sales. During the six months ended June 30, 2009, we had sales of $6,551,000, as compared to sales of $13,652,000 for the six months ended June 30, 2008, a decrease of $7,101,000, or approximately 52%.During the three months ended June 30, 2009, we had sales of $3,658,000, as compared to sales of $7,924,000 for the three months ended June 30, 2008, a decrease of $4,266,000, or approximately 54%.The sales decrease reflects the effects of the global economic downturn as well as the six month closure of Xingyong’s plant facilities as part of the Chinese government’s program to reduce air pollution during the Olympics last year. This shutdown reduced sales in the first quarter of 2009 because graphite products require a six month lead time for production.
